—Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered April 14, 1993, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Having knowingly, voluntarily and intelligently waived his right to appellate review in connection with his plea agreement, the defendant is now foreclosed from challenging either the sufficiency of his plea allocution or the adequacy of the procedures the court used to determine the amount of restitution (see, People v Callahan, 80 NY2d 273, 278, 280-281; People v Seaberg, 74 NY2d 1). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.